***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. MICHAEL A. HEARL
                (AC 39463)
                      Sheldon, Keller and Eveleigh, Js.

                                  Syllabus

The defendant, who had been convicted of nineteen counts of the crime of
    cruelty to animals in violation of statute (§ 53-247 [a]), appealed to this
    court. The defendant had moved his goat cheese manufacturing business
    to a farm, where he leased one half of a barn to house his herd of goats.
    Wind, rain and snow could enter the barn because it did not have fully
    enclosed walls. The defendant hired workers to care for the herd and
    initially visited the farm frequently, but his visits became less frequent
    with time. The state Department of Agriculture began an investigation
    after it became aware of concerns about the health of the goats. A
    department inspector observed, inter alia, manure in the barn, inade-
    quate bedding, hay that was soiled and wet, and a feeding rack that was
    not filled with hay. The goats exhibited signs of cold stress and were
    shivering and coughing, and pregnant does were not receiving proper
    care. In derogation of common herd management practices, the goats
    were not separated by age, breed, milking status or pregnancy status,
    but instead roamed the barn as one unsorted unit. The department
    inspector also observed dead goats piled in a manger where young goats
    would play on top of the carcasses, thereby exposing them to infectious
    materials. A department veterinarian also observed multiple emaciated
    goats, and saw that the goats were not receiving adequate nutrition and
    sporadically received water. The herd also was riddled with internal
    parasites, and goat carcasses were strewn throughout the barn. The
    defendant thereafter contacted a private veterinarian, K, and asked her
    to euthanize a goat in order to perform a necropsy and determine what
    the goats were suffering from. K performed necropsies on two goats
    and determined, inter alia, that they were suffering from muscle wasting,
    serious atrophy of fat and loss of fat stores, and that certain presumed
    neurological signs were the result of weakness related to their poor
    nutritional state. K instructed the defendant about feeding the goats
    and told him that heat lamps needed to be installed in the barn. The
    department inspector thereafter returned to the farm and observed that
    no changes had been made since her last visit. Heat lamps that were
    then in the barn were not being used. Goats were huddled together
    for warmth, two abandoned newborn kids were wet and in unsanitary
    conditions, and another baby goat had been trampled to death. The
    department inspector visited the farm again the next day and observed
    that two heat lamps had been installed for the entire herd. The heat lamps
    were inadequate to provide warmth for all the goats. The department’s
    recommendation to provide shelter from the wind also had not been
    heeded, it did not appear that the goats had been fed and the overall
    condition of the herd continued to decline. The department thereafter
    seized the surviving goats, two of which later died. Held:
1. The evidence was sufficient to support the defendant’s conviction of
    cruelty to animals, as the jury reasonably could have concluded that
    the defendant confined or had charge or custody of the goats, and failed
    to give them proper care or food, water and shelter: there was ample
    evidence to support a finding that the defendant confined or had charge
    or custody of the goats, as the defendant negotiated the lease for the
    barn and held himself out as the owner and caretaker of the goats, he
    frequently cared for the goats when he first brought them to the barn, he
    purchased hay and arranged for and paid K, a veterinarian, to euthanize
    certain goats, and the defendant had an extensive conversation with K
    about what was necessary to feed the herd and keep the kids warm;
    moreover, the defendant was the only person who asked the department
    about how to dispose of dead goats in the barn, there was no evidence
    that he ever advised the department to discuss the care of the goats
    with someone other than himself, and there was ample evidence to
    support the inference that the goats did not receive proper care or,
    alternatively, that they did not receive adequate food, water and shelter,
    as the goats were starving, riddled with parasites and diseases when
    they were confiscated, and they were not properly sorted while housed
    in the barn, where conditions were unsanitary and inadequate to provide
    them shelter from the elements.
2. The defendant could not prevail on his claim that the trial court improperly
    declined to instruct the jury on criminal negligence; our Supreme Court
    has recently determined that general intent, rather than criminal negli-
    gence, is the appropriate mens rea for the ‘‘unjustifiably injures’’ clause
    of § 53-247 (a), and the defendant conceded that the legislature did not
    include specific intent provisions in the relevant portion of § 53-247 (a).
3. The defendant could not prevail on his unpreserved claim that § 53-247
    (a) is unconstitutionally vague as applied to his conduct, which was
    based on his assertion that the terms ‘‘charge’’ and ‘‘custody’’ in § 53-
    247 (a) did not provide notice that he bore the responsibility of caring
    for the goats and, therefore, what proper care was required of him;
    given that the plain meaning of the relevant portion of § 53-247 (a) is
    that a person who bears the responsibility of care for an animal must
    give that animal proper care, the record contained ample evidence that
    a reasonable person in the defendant’s position would know that he
    bore the responsibility of caring for the goats and, thus, could face
    criminal liability for failing to do so, the terms ‘‘charge’’ and ‘‘custody’’
    limit criminal liability to those who have the responsibility to care for
    an animal, and the defendant’s vagueness challenge was further under-
    mined by the evidence that he had notice that his conduct violated the
    law, as representatives from the department informed him prior to the
    time of his arrest that his treatment of the goats violated the animal
    cruelty statute.
4. The defendant could not prevail on his unpreserved claim that his convic-
    tion of nineteen charges of animal cruelty violated the prohibition against
    double jeopardy because the phrase ‘‘any animal’’ in § 53-247 (a) refers
    to a species of animal, rather than to an individual animal; the phrase
    ‘‘any animal’’ was not ambiguous, as the plain meaning of the singular
    word ‘‘animal’’ is that § 53-247 (a) was intended to create a per animal
    unit of prosecution, the legislature decided to use the singular ‘‘animal,’’
    rather than the plural ‘‘animals,’’ and did not use the term ‘‘species’’ or
    the phrase ‘‘class of animal,’’ and, therefore, although the defendant’s
    conduct in mistreating the animals occurred over the same period of
    time and consisted of the same general acts, because each of the charged
    offenses pertained to a different, identifiable goat, the defendant’s abuse
    and maltreatment of each goat constituted a separate crime.
        Argued December 7, 2017—officially released May 29, 2018

                             Procedural History

  Substitute information charging the defendant with
nineteen counts of the crime of cruelty to animals,
brought to the Superior Court in the judicial district of
Litchfield, geographical area number eighteen, and tried
to the jury before Matasavage, J.; verdict and judgment
of guilty, from which the defendant appealed to this
court. Affirmed.
  Jon L. Schoenhorn, with whom, on the brief, was
Ariel R. MacPherson, for the appellant (defendant).
   Gregory L. Borrelli, deputy assistant state’s attorney,
with whom, on the brief, were David S. Shepack, state’s
attorney, and Devin T. Stilson, supervisory assistant
state’s attorney, for the appellee (state).
                          Opinion

   KELLER, J. The defendant, Michael A. Hearl, appeals
from the judgment of conviction, rendered following a
jury trial, on nineteen counts of animal cruelty in viola-
tion of General Statutes § 53-247 (a).1 The defendant
claims that (1) the evidence adduced at trial was insuffi-
cient to sustain his conviction, (2) the trial court did
not provide the jury with a proper instruction on the
required mental state to prove a violation of § 53-247 (a),
(3) § 53-247 (a) is unconstitutionally vague as applied
to his conduct, and (4) his conviction and sentencing
on nineteen separate counts of animal cruelty violates
the constitutional prohibitions against double jeopardy.
We affirm the judgment of the trial court.
  On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
In the fall of 2013, the defendant and Tara Bryson, his
business partner, moved their goat cheese manufactur-
ing business, Butterfield Farm (business), to Hautboy
Hill Farm (farm) in the town of Cornwall. In May, 2014,
the defendant and Bryson relocated a herd of goats to
the farm from Massachusetts. The defendant and Bry-
son negotiated an oral lease with Allyn H. Hurlburt III,
the owner of the farm, to house the goats in Hurlburt’s
barn. Hurlburt made it clear that the lease covered only
the rental of the barn space and was not a boarding
lease. In a boarding lease, the lessor agrees to provide
care for the animals in addition to the space to house
them. The barn the defendant moved the goats into was
an open style barn, which means that it did not have
fully enclosed walls. As the farm was located on an
exposed hill with little topographical protection from
the elements, cold winds would gust through the open
walls of the barn. Previously, Hurlburt used the barn
to house 100 dairy cattle. Hurlburt had remodeled the
barn such that it had a ridge vent in the roof. This
modification of the barn was suitable for dairy cattle,
which produce a great deal of heat. This modification,
however, was not suitable for goats, and it permitted
rain and snow to enter the barn.
  Donald Betti rented the other half of the barn in
order to store his prized dairy cattle, and he had the
opportunity to observe the goats frequently. During the
summer of 2014, the defendant visited the farm fre-
quently. The defendant’s visits, however, became less
and less frequent with time. The defendant and Bryson
hired Kim Lamarre and Kyle Brimmer to care for the
herd. Betti, through his observations of the herd,
became increasingly concerned about the health of the
goats. In July, 2014, Betti alerted Chris Stroker, a state
milk inspector, to his concerns about the health of the
goats. On September 17, 2014, the state Department
of Agriculture (department) suspended the business’
permit to produce milk in order to make cheese and
instructed that produced milk be given to the kid goats.
Betti’s concerns were not alleviated, and in October,
2014, he e-mailed Elizabeth Hall, an agriculture and
marketing inspector for the department, about the
health of the goats. In particular, he was concerned
about the presence of sore mouth, a type of fungal
infection, in some of the baby goats. Betti observed
that the condition of the goats continued to deteriorate
during the fall. The goats appeared emaciated and mor-
tality rates increased. Betti observed that the goats had
a sickly appearance and that there was a high mortality
rate, especially among the babies, but he observed that
the goats did not appear to be under the care of a veteri-
narian.
   On December 22, 2014, an animal control officer vis-
ited the farm and filed a complaint with the department.
In response, the department began an investigation into
the conditions on the farm and, on December 23, issued
a quarantine order due to the morbidity and mortality
rates among the herd. At the time of issuing the quaran-
tine order, the department was unsure if the condition
of the goats was attributable to disease or poor herd
management.
  Hall became involved with the investigation of the
defendant’s goats in December, 2014. On December 23,
2014, Hall made her first visit to the farm. She observed
an accumulation of manure throughout the ‘‘cold, open
barn,’’ and inadequate bedding. There was a small
amount of low quality2 hay available for food. Hall
described one goat as ‘‘depressed. She had her head
down. She wasn’t acting as inquisitive as most trouble-
making goats are. She was very dull and lifeless.’’ In
addition, the goats were exhibiting signs of cold stress
and shivering on a relatively mild 38 degree day. The
feeding rack was not filled with hay. In derogation of
common herd management practices, the goats were
not separated by age, breed, milking status, or preg-
nancy status; instead, the goats roamed the barn as one
unsorted unit.
  On December 26, 2014, Hall returned to the farm to
assess if there were any changes with respect to feeding
or the conditions generally. She observed a downed3
buck named Grover Cleveland in the center alley of the
barn. In the three days since Hall’s prior visit, Grover
Cleveland had moved only a couple of feet by wriggling
around on the ground; he was covered in his own urine
and his fur had been worn away from paddling like a
dog in an attempt to pull himself onto his chest. The
hay in the barn remained soiled and wet. The feeding
rack was not filled with hay.
   On December 26, 2014, Dr. Bruce Sherman, a veteri-
narian with the department, joined Hall at the defen-
dant’s farm. Sherman observed multiple downed and
emaciated goats. For example, Sherman saw a downed,
white saanen4 doe that ‘‘had a poor body condition
. . . .’’ This goat was emaciated, as indicated by its
prominent vertebral processes and visible ribs. Sher-
man further observed that, ‘‘[t]he doe had been
[downed] for quite a period of time. . . . [I]t had been
. . . paddling, [which means that it had been] laying
on its side moving its legs and in doing so moved . . .
away what little hay and bedding that was there. There
was a pile of fecal material behind it, indicating that
the goat hadn’t received any palliative care or nursing
care to move it or try to get it up. . . . [T]he head of
this animal had been moving back and forth and moving
the hay away, and sort of digging into the soil under-
neath it.’’
  Sherman further observed that conditions on the farm
were inadequate. The goats were not receiving adequate
nutrition and sporadically received water. Does did not
have enough energy during the last trimester of preg-
nancy and, as a result, gave birth to underweight kids
with low survival rates. Many of the goats were too
weak to get up, and the barn did not provide adequate
shelter from the weather. The goats were not separated
into groups, a necessity for proper herd management.
This allowed the remaining vigorous bucks to push out
the smaller and weaker goats on the occasions when
food was available. The barn also lacked a creep feeder,
which is designed for adolescent goats to have a free
choice of nutrients and to keep the adults out. More-
over, the herd was riddled with internal parasites and
there were carcasses strewn throughout the barn.
   On December 28, 2014, Hall observed that conditions
in the barn had not changed. The goats were not doing
well and were not receiving adequate food or water. Hall
noticed that more goats were coughing and exhibiting
signs of cold stress. She also discovered more mortalit-
ies and that Grover Cleveland had not changed his loca-
tion since her last visit. Dead goats were piled in a
manger near where the hay was stored. The young goats
had access to this area and would ‘‘play . . . on top of
[the carcasses],’’ exposing them to infectious materials.
The feeding rack remained empty. Hall also noticed
that there was a pregnant doe that was not receiving
proper care. Sound farming practices dictate that
expecting does be kept in a sanitized, dry area and that
there should be a heat lamp for the newborns. The
defendant was not providing these conditions at the
farm.
   On December 29, 2014, three members of the depart-
ment—Hall, Sherman, and Wayne Kasacek—had a con-
ference call with the defendant and Bryson. The
members of the department implored the defendant to
take corrective actions in order to improve the condi-
tions of the goats. Specifically, they recommended that
a veterinarian assess the entire herd and provide feeding
instructions. The defendant told the department that
the goats had a condition known as meningeal worm.
Sherman told the defendant that meningeal worm
would not account for the morbidity and the mortality
rates in the herd. In response, the defendant became
combative and stated that he knew that the goats had
meningeal worm because he ‘‘talked to a lot of farmers
and had done research himself . . . .’’
   On December 29, 2014, after speaking with represen-
tatives of the department, the defendant contacted a
veterinarian, Dr. Katherine Kane. The defendant
requested that Kane euthanize a goat in order to perform
a necropsy. On December 30, Kane arrived to euthanize
one animal.5 Kane did not intend to remain at the farm
for a long period of time, but she did so because the
defendant was present and asked her many questions.
The defendant informed her that the goats were suffer-
ing from meningeal worm6 and that he had been treating
them with fenbendazole. Kane, skeptical that the goats
were suffering from meningeal worm, informed the
defendant that meningeal worm could only be diag-
nosed with a necropsy, and that he and Bryson should
not be ‘‘pouring more medication down all these ani-
mals.’’ Kane also recommended that a second, healthier
goat that the defendant and Bryson did not administer
medicine to also be euthanized so that a necropsy could
be performed on it. Ultimately, Kane euthanized Grover
Cleveland and a doe. The preliminary results of the
necropsy performed on Grover Cleveland revealed
‘‘muscle wasting, serious atrophy of fat and loss of fat
stores . . . . It is likely . . . the presumed neurologic
signs were the result of weakness related to a poor
nutritional state.’’ The final diagnosis, dated January
16, 2015, identified Grover Cleveland’s ailments as coc-
cidiosis,7 nematodiasis,8 emaciation (muscle wasting
and serious atrophy of fat),9 and splenic extramedullary
hematopoiesis.10 Meningeal worm was not found during
the necropsy. On the basis of the preliminary results
of the necropsies, Kane instructed the defendant how
much the goats should be fed and that heat lamps
needed to be installed.
  On January 7, 2015, Hall returned to the farm. Hall
observed that, despite the discussions that had
occurred between the defendant and the department
concerning the condition of the goats, no changes had
been made since her last visit. It was a cold day and
the goats were huddled together for warmth in a pen
with a fiberglass calf hutch because the barn did not
have adequate bedding. By huddling together, the goats’
respiration increased the humidity in this small hutch.
The increased humidity caused their hair to become
even more matted and made it more difficult for the
goats to stay warm. There were heat lamps in the barn,
but they were not being used, despite the department’s
recommendation to do so. There were two abandoned
newborn kids that were still wet and in very unsanitary
conditions. Another baby had been trampled to death.
  Hall returned to the farm on January 8, 2015. At this
point, two heat lamps had been installed for the entire
herd. The heat lamps were woefully inadequate to pro-
vide warmth for all the goats, and does were fighting
with each other to get into one of the warm areas. The
department’s recommendation to provide shelter from
the wind had not been heeded. The overall condition
of the herd continued to decline, and it did not appear
that the goats had been fed. One doe had symptoms
of cacheous lymphadenitis, which is a ruptured lymph
gland. Despite the highly contagious nature of this dis-
ease, the affected doe remained with the rest of the
herd. The goats also did not have access to drinking
water. The tub, which provided them access to fresh
water, had frozen because the water heater in the tub
was either broken or turned off.
   Hall visited the farm again on January 9, 2015, but
found no improvement in the goats’ care. Hall made
her final three visits to the farm on January 11, 2015.
On this day, Hall arrived just before 7 a.m. and stayed
until 9:30 a.m. She saw Betti arrive to care for his cows
and told him to call her if anyone came to attend to
the goats. Hall returned at 4 p.m. and saw the defendant
and Bryson arrive with a bale of hay. Fifteen minutes
after arriving, the defendant and Bryson left the farm
in the company van without caring for the goats. Hall
came back to the farm for a third time that day at 5:45
p.m. to see if anyone had attended to the goats. Hall
discovered that nothing had been done to care for the
herd that day and became distraught. She began to give
the goats hay and water with the help of Betti. The
goats that were able to stand approached Hall anxiously
as she fed them and were fighting amongst themselves
for water. As Hall left the farm at 7:30 p.m., Brimmer
arrived.
   The department seized the seventy-four surviving
goats on January 16, 2015. Dr. Mary Jane Lis, a veterinar-
ian with the department, assessed each goat and
assigned each one a body score. The body score is a
visual score on a scale of one to five that assesses the
health of an individual goat—a goat that receives a
score of one is very thin and emaciated, and a score
of five would be assigned to an obese goat. The average
score of the herd was two and one-half11 and Lis
assigned nineteen goats a score of one.12
   Two of the goats that received a score of one died
within one week of the department seizing the herd.
Necropsies were performed on these two goats, a male
saanen and a female nubian.13 The causes of death for
the male saanen included chronic suppurative broncho-
pneumonia and pleuritis,14 chronic lymphoplasmacytic
tracheitis,15 pulmonary nematodiasis, and emaciation.
The female nubian died from interstitial neutrophilic
and lymphocytic histiocytic pneumonia, pulmonary
nematodiasis, centrilobular hepatocellular atrophy,16
and serous atrophy of fat, which is an indication of
chronic malnutrition or starvation.
   Lis tested the seventeen surviving seized goats with
body scores of one for caprine arthritis encephalitis,
caseous lymphadenitis, and Johne’s disease. Caprine
arthritis encephalitis is a preventable virus that impacts
the longevity of a goat. It causes arthritis and decreases
the production of milk. Only one of the seventeen goats
tested negative for this disease. Caseous lymphadenitis
is bacterial disease that causes boils or abscesses. Four-
teen of the seized goats tested positive for this disease.
Johne’s disease is a bacterial disease that renders a
goat unable to absorb nutrients. Three of the seventeen
goats tested positive for this disease.
   The seventeen confiscated goats that received body
scores of one were all extremely emaciated when the
department took possession of them. One goat was
described as a ‘‘walking frame . . . of bones,’’ and
many of the others were so thin that Lis could feel
every one of their vertebrae when palpating them and
their entire rib cages were visible. Their hooves were
overgrown, which made walking difficult and painful.
They each suffered from a variety of ailments and condi-
tions, which included abscesses, lice, dermatitis, miss-
ing hair, difficulty breathing, and swelling and edema
in both ears. Some goats had necrosis in the ear margins
as a result of untreated ear infections. One goat, named
Sasquatch, had been improperly dehorned.
  By May, 2015, the condition of the confiscated goats
had improved dramatically under the department’s
care. A weigh-in on May 20, 2015, revealed that the
seventeen goats gained an average of 19.2 pounds.17
They appeared to have a ‘‘sassy’’ demeanor, and their
overall appearance had improved. Additional facts will
be set forth as necessary.
                             I
  First, the defendant claims that the evidence adduced
at trial was insufficient to sustain his conviction of
animal cruelty. We disagree.
   ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a [two part] test. First, we construe the evi-
dence in the light most favorable to sustaining the ver-
dict. Second, we determine whether upon the facts so
construed and the inferences reasonably drawn there-
from the [jury] reasonably could have concluded that
the cumulative force of the evidence established guilt
beyond a reasonable doubt. . . .
   ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [jury] is not required to accept as disposi-
tive those inferences that are consistent with the defen-
dant’s innocence. . . . The [jury] may draw whatever
inferences from the evidence or facts established by
the evidence it deems to be reasonable and logical. . . .
  ‘‘Ordinarily, intent can only be inferred by circum-
stantial evidence; it may be and usually is inferred from
the defendant’s conduct. . . . Finally, [a]s we have
often noted, proof beyond a reasonable doubt does not
mean proof beyond all possible doubt . . . nor does
proof beyond a reasonable doubt require acceptance
of every hypothesis of innocence posed by the defen-
dant that, had it been found credible by the [jury], would
have resulted in an acquittal. . . . On appeal, we do
not ask whether there is a reasonable view of the evi-
dence that would support a reasonable hypothesis of
innocence. We ask, instead, whether there is a reason-
able view of the evidence that supports the [jury’s]
verdict of guilty.’’ (Citations omitted; internal quotation
marks omitted.) State v. Campbell, 328 Conn. 444, 503–
505,      A.3d        (2018).
  Section 53-247 (a) provides in relevant part: ‘‘Any
person who . . . having impounded or confined any
animal, fails to give such animal proper care . . . or,
having charge or custody of any animal . . . fails to
provide it with proper food, drink or protection from
the weather . . . shall, for a first offense, be fined not
more than one thousand dollars or imprisoned not more
than one year or both . . . .’’ (Emphasis added.)
   Thus, to obtain a conviction in the present case, the
state bore the burden of proving beyond a reasonable
doubt that the defendant confined the goats and failed
to give them proper care or that the defendant had
charge or custody of the goats and failed to provide
proper food, drink, or protection from the weather. See
General Statutes § 53-247 (a). The defendant does not
argue that the evidence was insufficient to establish
either that the goats did not receive proper care or that
the goats were not given adequate food, water, and
shelter. Instead, he argues that the evidence was insuffi-
cient to prove that he confined, or had charge or custody
of, the goats. As Connecticut case law has not addressed
what constitutes ‘‘confinement’’ or ‘‘charge or custody’’
for the purpose of supporting a conviction for a viola-
tion of § 53-247 (a), the sufficiency issue presents a
preliminary issue of statutory interpretation.
   ‘‘The process of statutory interpretation involves the
determination of the meaning of the statutory language
as applied to the facts of the case . . . . When constru-
ing a statute, [o]ur fundamental objective is to ascertain
and give effect to the apparent intent of the legislature.
. . . In other words, we seek to determine, in a rea-
soned manner, the meaning of the statutory language
as applied to the facts of [the] case . . . . In seeking
to determine that meaning . . . [General Statutes] § 1-
2z directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered.’’ (Footnote omitted; internal quotation
marks omitted.) State v. Leak, 297 Conn. 524, 532–33,
998 A.2d 1182 (2010). ‘‘Issues of statutory construction
raise questions of law, over which we exercise plenary
review.’’ (Internal quotation marks omitted.) State v.
Fernando A., 294 Conn. 1, 13, 981 A.2d 427 (2009).
    We begin our plain meaning analysis of the statute
by noting that the legislature did not define the terms
‘‘charge,’’ ‘‘custody,’’ or ‘‘confinement.’’ Thus, we turn to
the dictionary entries for common definitions of these
terms. The term ‘‘charge’’ is defined as ‘‘a duty or respon-
sibility laid upon or entrusted to one’’ or ‘‘anything
or anybody committed to one’s care or management.’’
Random House Webster’s Unabridged Dictionary (2d
Ed. 2001). The term ‘‘custody’’ is defined as ‘‘keeping;
guardianship; care.’’ Id. An individual with charge or
custody of an animal must give that animal adequate
food, water, and shelter from the elements. On the basis
of the foregoing definitions, in the context of the statute,
the terms ‘‘charge’’ and ‘‘custody’’ must necessarily
describe when an individual has a duty to provide care
for an animal. Thus, this clause of § 53-247 (a) punishes
individuals who, having the responsibility to care for
an animal, fail to do so. Last, ‘‘confined’’ is defined as
‘‘limited or restricted.’’ Id. Affording the animal cruelty
statute its plain meaning, we conclude that it applies
when someone limits an animal’s ability to roam. By
keeping an animal in a set location, responsibility then
attaches to provide adequate care for that animal.
   The trial court instructed the jury in a manner consis-
tent with our interpretation of § 53-247 (a). The court
gave helpful examples18 of what the terms ‘‘confined,’’
‘‘charge,’’ and ‘‘custody’’19 mean in the context of the
statute. The court instructed the jury as follows: ‘‘The
state must prove that [the defendant] first, confined the
particular goat at issue, and, second, failed to give that
particular goat proper care. . . .
  ‘‘Confined means to hold within a location or to keep
within limits. Proper care means that degree of care
that a person of ordinary intelligence would provide to
an animal to maintain its well-being under any reason-
able standard. . . .
   ‘‘Under the second claim, the state must prove the
following elements beyond a reasonable doubt. The
state must prove that [the defendant], first, had charge
or custody of a particular goat at issue, and, second,
failed to give that goat proper food, drink, or protection
from the weather. . . .
  ‘‘Charge means to have an obligation or duty or to
be entrusted with the care, custody, or management
of something. Custody means immediate charge and
control exercised by a person or authority. Proper
means that which is fit, suitable, adapted, or correct.’’
   Resolving the defendant’s sufficiency claim requires
us to determine whether the evidence, construed in the
light most favorable to sustaining the verdict, supports
a reasonable inference that the defendant bore respon-
sibility for caring for the goats or kept the goats within
the confines of the barn.
   We begin our assessment of the evidence by observ-
ing that there was ample evidence to support an infer-
ence that the goats did not receive proper care or,
alternatively, that they did not receive adequate food,
water, and shelter. The defendant does not appear to
dispute this obvious fact. When the goats were confis-
cated, they were starving and riddled with parasites
and diseases. The department’s investigation revealed
that conditions in the barn were wholly inadequate to
provide them shelter from the elements and were unsan-
itary. Inside the barn, the goats were not properly
sorted. Moreover, the evidence reveals that the goats
did not receive adequate food or water.
   There was ample evidence to support a finding that
the defendant confined, or had charge or custody of,
the goats. Hurlburt testified that the defendant brought
the goats to the barn and that the defendant negotiated
an oral lease for half the barn. Betti testified that he
first met the defendant in the fall of 2013 when the
defendant came to the farm to inspect the property in
order to move his and Bryson’s cheese-making business
there. Betti testified that during the summer of 2014,
after the defendant and Bryson brought the goats to
the farm, the defendant arrived frequently to care for
the goats, but the frequency of the defendant’s visits
decreased with time. Brimmer testified that the defen-
dant came by occasionally to care for and feed the
goats. Mark Ustico, a local part-time farmer, testified
that the defendant contacted him to purchase hay
because the defendant was ‘‘in a pinch.’’
  There was evidence before the jury of the defendant’s
finding that the defendant confined, or had charge or
custody of, the goats. The department learned through
its investigation of the herd that the defendant played
an active role in the management of the goats. Lis testi-
fied that, during a conference call on December 23,
2016, with members of the department, the defendant
‘‘took the lead on telling me what was being done with
the management of the goats’’ and that he ‘‘predomi-
nated the conversation’’ about the mortality rates in the
herd. Sherman testified that on December 29, 2014,
members of the department conducted another confer-
ence call with the defendant and Bryson concerning
the recommendations made by the department. During
the call, Sherman told the defendant that the condition
of the herd remained ‘‘very poor’’ and that something
needed to be done. The defendant responded by saying
that the herd suffered from meningeal worm, and that
he knew this because he had spoken with other famers
and had prior experience with this parasite in a different
herd in Massachusetts. Kasacek testified that during
this phone call the defendant identified himself as the
owner of the goats, told the department that the goats
suffered from meningeal worm, and became combative
when discussing the quarantine. By the end of the call,
Kasacek believed that the department had convinced
the defendant to do something about the goat’s health
because the defendant stated that he ‘‘ ‘had to get to
work . . . .’ ’’ Sherman also testified that a third con-
ference call involving the department, the defendant,
and Bryson occurred on January 6, 2015. During this
conversation, the department provided detailed instruc-
tions on how to care for the goats and stressed that
the goats’ nutrition was inadequate. Lis testified that
Hall’s observations at the farm were inconsistent with
the representations made by the defendant on the con-
ference call. Kasacek testified that the department, the
defendant, and Bryson had a fourth conference call on
January 7, 2015, because the department was concerned
about the goats due to upcoming cold weather. Kasacek
also testified that he had phone conversations with the
defendant about what to do with dead goats in the barn
and that when he called the defendant to inform about
the seizure, the defendant asked, ‘‘what [is] to become
of [my] goats . . . ?’’ During Hall’s January 11, 2015
visit, she observed that the defendant arrived at the
farm to deliver hay, but left the farm shortly after and
did not provide the goats any care.
  There was yet additional evidence of the defendant’s
interactions with Kane that supported the inference
that the defendant was responsible for the herd. Kane
testified that it was the defendant who contacted her
on December 29, 2015, to request that a necropsy be
performed. This was compelling evidence, for it would
be reasonable to infer that the defendant would only
have the authority to order the euthanization of the
animals if he had charge and custody of them. Kane
met the defendant at the farm to inspect the goats on
December 30, 2016. Kane testified that the defendant
opened an account with her business in his name and
used his credit card to pay her to euthanize two goats.
Kane also recalled that the defendant and Bryson had
been giving the goats fenbendazole without a diagnosis
because the defendant believed the herd suffered from
meningeal worm. On January 8, 2016, Kane told the
defendant that the preliminary diagnosis from the nec-
ropsy ‘‘seemed to be emaciation . . . .’’ In addition to
providing the defendant with the preliminary results,
Kane and the defendant had an extensive conversation
about what was necessary to feed the herd and keep
the kids warm. Kane also testified that the defendant
called her when the state confiscated the herd and said
that the ‘‘state was seizing his animals . . . .’’ (Empha-
sis added.) There was no evidence that the defendant
ever advised the department to discuss the care of the
goats with someone other than himself.
  In arguing that the evidence did not support a finding
of confinement, or charge or custody, the defendant
asserts that ownership is not the equivalent of confine-
ment. This argument is not persuasive. Although owner-
ship does not necessarily support a finding of
confinement when the owner has hired someone else
to care for an animal; State v. Yorczyk, 167 Conn. 434,
438–39, 356 A.2d 169 (1974); it can still be probative
evidence that the defendant bore the responsibility of
caring for the goats and authorizing their confinement.
The defendant told members of the department that he
was the owner of the goats and became involved in
the department’s investigation of the herd. During the
investigation, the defendant gave the department the
impression that he was there to care for ‘‘his’’ goats
and that he would follow their instructions to improve
herd management. Moreover, there was evidence that
the defendant was not an absentee owner who left the
goats in the hands of others. Cf. State v. Yorczyk, supra,
438–39. Instead, the evidence reflects that the defendant
was both responsible for and in charge of the manage-
ment of the goats. Brimmer, the hired help, testified
about how the defendant sporadically came to the farm
to tend to the goats and delivered hay to the farm.
   The defendant asserts that it was Bryson alone who
confined the goats.20 First, we note that no authority
limits liability under the statute to a single actor when
the facts demonstrate that more than one person may
have confined the goats or had charge or custody of
them. Second, we observe that the evidence supported
a reasonable inference that the defendant and Bryson
jointly confined, or had charge or custody of, the goats.
The defendant and Bryson both brought the goats to
the farm and executed the oral lease for the barn space
where the goats were confined. Additionally, they iden-
tified themselves as co-owners and participated in con-
ference calls together with members of the department.
Third, there was evidence to support the inference that
the defendant acted independently at times to represent
himself as the person who was responsible for caring
for the goats. The defendant communicated with mem-
bers of the department without Bryson. The defendant
also arranged for Kane to perform a necropsy, paid for
her services, and contacted her about the results of the
necropsies. He was also the only person who asked the
department about how to dispose of the dead goats
that were piled inside the barn.
   We conclude our analysis by noting that we, as a
reviewing court, must examine the evidence in its total-
ity, viewed in the light most favorable to sustaining the
jury’s finding of guilt, to determine whether the jury
reasonably could have determined that the state satis-
fied its burden of proof. The state, by presenting testi-
mony of department members, Betti, Hurlburt, and
Kane, introduced evidence to support the inference that
the defendant held himself out as the owner and care-
taker of the goats. Department members’ descriptions
of conditions in the barn and of the poor health of the
goats supported the inference that the goats did not
receive proper care. Thus, the jury reasonably could
have concluded that the defendant, having confined, or
having charge or custody of, the goats, failed to give
the goats proper care or food, water, and shelter.
                             II
  Second, the defendant claims that the court should
have instructed the jury on criminal negligence.
   Our analysis begins with the standard of review.
‘‘When reviewing the challenged jury instruction . . .
we must adhere to the well settled rule that a charge
to the jury is to be considered in its entirety, read as
a whole, and judged by its total effect rather than by
its individual component parts. . . . [T]he test of a
court’s charge is not whether it is as accurate upon
legal principles as the opinions of a court of last resort
but whether it fairly presents the case to the jury in
such a way that injustice is not done to either party
under the established rules of law. . . . As long as [the
instructions] are correct in law, adapted to the issues
and sufficient for the guidance of the jury . . . we will
not view the instructions as improper. . . .
   ‘‘It is . . . constitutionally axiomatic that the jury be
instructed on the essential elements of a crime charged.
. . . The due process clause of the fourteenth amend-
ment protects an accused against conviction except
upon proof beyond a reasonable doubt of every fact
necessary to constitute the crime with which he is
charged. . . . Consequently, the failure to instruct a
jury on an element of a crime deprives a defendant of
the right to have the jury told what crimes he is actually
being tried for and what the essential elements of those
crimes are. . . .
   ‘‘[I]n reviewing a constitutional challenge to the trial
court’s instruction, we must consider the jury charge
as a whole to determine whether it is reasonably possi-
ble that the instruction misled the jury. . . . The test
is whether the charge as a whole presents the case to
the jury so that no injustice will result. . . . We will
reverse a conviction only if, in the context of the whole,
there is a reasonable possibility that the jury was misled
in reaching its verdict. . . . A jury instruction is consti-
tutionally adequate if it provides the jurors with a clear
understanding of the elements of the crime charged, and
affords them proper guidance for their determination
of whether those elements were present. . . . An
instruction that fails to satisfy these requirements
would violate the defendant’s right to due process of
law as guaranteed by the fourteenth amendment to the
United States constitution and article first, § 8, of the
Connecticut constitution. . . . The test of a charge is
whether it is correct in law, adapted to the issues and
sufficient for the guidance of the jury. . . . The primary
purpose of the charge is to assist the jury in applying
the law correctly to the facts which they might find to
be established. . . . The purpose of a charge is to call
the attention of the members of the jury, unfamiliar
with legal distinctions, to whatever is necessary and
proper to guide them to a right decision in a particular
case.’’ (Internal quotation marks omitted.) State v.
Johnson, 165 Conn. App. 255, 287–89, 138 A.3d 1108,
cert. denied, 322 Conn. 904, 138 A.3d 933 (2016).
  The issue of the requisite mens rea applicable to the
relevant portion of § 53-247 (a) is a question of statutory
interpretation, which receives plenary review. See State
ex rel. Gregan v. Koczur, 287 Conn. 145, 152, 947 A.2d
282 (2008).
   ‘‘In determining [whether a crime] requires proof of
a general intent [or] of a specific intent, the language
chosen by the legislature in enacting a particular statute
is significant. When the elements of a crime consist of
a description of a particular act and a mental element
not specific in nature, the only issue is whether the
defendant intended to do the proscribed act. If he did so
intend, he has the requisite general intent for culpability.
When the elements of a crime include a defendant’s
intent to achieve some result additional to the act, the
additional language distinguishes the crime from those
of general intent and makes it one requiring a specific
intent.’’ (Internal quotation marks omitted.) State v.
Roy, 173 Conn. 35, 45, 376 A.2d 391 (1977).
   The following procedural history is relevant to this
claim. The defendant preserved this claim by filing a
request to charge on March 11, 2016. In this request
to charge, the defendant submitted the following jury
instruction on criminal negligence: ‘‘A person acts with
criminal negligence with respect to a result or to a
circumstance described by a statute defining an offense
when he fails to perceive a substantial and unjustifiable
risk that such result will occur or that such circum-
stance exists. The risk must be of such nature and
degree that the failure to perceive it constitutes a gross
deviation from the standard of care that a reasonable
person would observe in the situation.’’ The state filed
an objection, arguing that, the mens rea required for a
conviction under § 53-247 (a) is general intent.
   With respect to intent, the court instructed the jury
in relevant part as follows: ‘‘Now, general intent is the
intent to engage in conduct. Thus, it’s not necessary
for the state to prove that the defendant intended the
precise harm or the precise result which eventuated.
Rather, the state is required to prove that the defendant
intentionally and not inadvertently or accidentally
engaged in his actions. In other words, the state must
prove that the defendant’s actions were intentional, vol-
untary and knowing rather than unintentional . . .
involuntary and unknowing.
   ‘‘Now, what a person’s intention was is usually a
matter to be determined by inference. No person is able
to testify that they looked in another’s mind and saw
therein certain knowledge or a certain purpose or inten-
tion to do harm to another. Because direct evidence of
the defendant’s state of mind is rarely available, intent
is generally proved by circumstantial evidence. The only
way a jury can ordinarily determine what a person’s
conduct was at any given time is by determining what
that person’s conduct was and what the circumstances
were surrounding that conduct and from that infer what
their intention was.
  ‘‘To draw such an inference is a proper function of
a jury, provided, of course, that the inference drawn
complies with the standards for inferences as explained
in connection with my instruction on circumstantial
evidence. The inference is not a necessary one. You’re
not required to infer a particular intent from the defen-
dant’s conduct or statements, but it is an inference that
you may draw if you find it reasonable and logical. I
again remind you that the burden of proving intent
beyond a reasonable doubt is on the state.’’
   Recently, our Supreme Court addressed whether gen-
eral intent or criminal negligence is the appropriate
mens rea for the ‘‘unjustifiably injures’’ clause21 of § 53-
247 (a) and stated in relevant part: ‘‘Section 53-247 is
comprised of subsections (a) through (e). Subsections
(b) through (e) each include explicit specific intent
terms, specifically, ‘maliciously and intentionally,’
‘knowingly,’ and ‘intentionally,’ that apply to all of the
acts proscribed by the particular subsection. . . . In
contrast, § 53-247 (a) lacks a mens rea term that applies
to every proscribed act listed therein and, instead, con-
tains some clauses that include a specific intent term
and others that do not. . . . This differing structure
strongly supports a conclusion that the legislature did
not intend for all of the acts proscribed by § 53-247 (a)
to be accompanied by the same mens rea. Additionally,
unlike the [unjustifiably injures] clause, in other clauses
of § 53-247 (a), the adverb ‘unjustifiably’ appears in
conjunction with additional language that clearly
requires specific intent. Specifically, the clause under
which the defendant was convicted refers to any person
who ‘unjustifiably injures any animal,’ but other por-
tions of subsection (a) later refer to any person who
‘unjustifiably administers any poisonous or noxious
drug or substance to any domestic animal or unjustifia-
bly exposes any such drug or substance, with intent that
the same shall be taken by an animal . . . .’ ’’ (Citations
omitted; emphasis omitted.) State v. Josephs, 328 Conn.
21, 27–28, 176 A.3d 542 (2018).
   ‘‘This plainly indicates that, in § 53-247 (a), ‘unjustifia-
bly’ means something different from ‘intentionally’ and
that the legislature will include specific intent language
along with the word ‘unjustifiably’ when it intends for a
specific intent to apply. . . . The legislature’s differing
treatment of these two clauses within the same subsec-
tion convinces us that the ‘unjustifiably injures any ani-
mal’ clause, under which the defendant was charged,
requires only a general intent. . . .
   ‘‘The defendant argues that we should read a specific
intent requirement into the prohibition in § 53-247 (a)
against ‘unjustifiably injur[ing]’ an animal because sub-
section (b) of § 53-247 punishes ‘maliciously and inten-
tionally’ maiming, mutilating, torturing, wounding or
killing an animal . . . . [T]here is a clear reason for
an additional mens rea element in subsection (b),
namely, the punishment imposed by subsection (b) is
more severe than that imposed by subsection (a). . . .
  ‘‘[T]he plain and unambiguous language of the clause
in § 53-247 (a) that the defendant was charged with
violating required only a general intent when read in
the context of the entirety of subsection (a) and within
§ 53-247 as a whole. Accordingly, the trial court properly
concluded that the state was not required to prove that
the defendant possessed the specific intent to injure
Wiggles.’’22 (Citations omitted.) Id., 28–30.23
   In the present case, the relevant language of § 53-247
(a) is, ‘‘[a]ny person . . . having impounded or con-
fined any animal, [who] fails to give such animal proper
care . . . or, having charge or custody of any animal
. . . fails to provide it with proper food, drink or protec-
tion from the weather . . . shall, for a first offense, be
fined not more than one thousand dollars or imprisoned
not more than one year or both, and for each subsequent
offense, shall be guilty of a class D felony.’’ General
Statutes § 53-247 (a). The defendant concedes that the
legislature did not include specific intent provisions in
the relevant portion of § 53-247 (a). Thus, in accordance
with State v. Josephs, supra, 328 Conn. 21, we conclude
that the mens rea required for a conviction under the
relevant portion of § 53-247 (a) is general intent and
that the trial court did not err by declining to instruct
the jury on criminal negligence.
                            III
  Third, the defendant claims that § 53-247 (a), when
applied to his conduct, is unconstitutionally vague.24
   The defendant correctly acknowledges that he did
not preserve this claim at trial. The defendant argues,
however, that the claim is reviewable under State v.
Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989).
Under Golding, ‘‘a defendant can prevail on a claim of
constitutional error not preserved at trial only if all
of the following conditions are met: (1) the record is
adequate to review the alleged claim of error; (2) the
claim is of constitutional magnitude alleging the viola-
tion of a fundamental right; (3) the alleged constitu-
tional violation . . . exists and . . . deprived the
defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harm-
lessness of the alleged constitutional violation beyond
a reasonable doubt. In the absence of any one of these
conditions, the defendant’s claim will fail.’’ (Emphasis
in original; footnote omitted.) Id.; see In re Yasiel R.,
317 Conn. 773, 781, 120 A.3d 1188 (2015) (modifying
third prong of Golding).
  The defendant’s claim meets the first two prongs of
Golding and is, therefore, subject to review. First, the
record is adequate to review because it reflects both
that the defendant was convicted under § 53-247 (a)
and contains the basis of his conviction. See State v.
Rocco, 58 Conn. App. 585, 589, 754 A.2d 196, cert. denied,
254 Conn. 931, 761 A.2d 757 (2000). Second, a claim
that a statute is unconstitutionally vague implicates a
defendant’s fundamental due process right to fair warn-
ing. Id. We conclude, however, that the defendant’s
claim fails to satisfy the third prong of Golding because
the alleged constitutional violation does not exist.25
   We begin by setting forth the relevant legal principles.
‘‘The determination of whether a statutory provision is
unconstitutionally vague is a question of law over which
we exercise de novo review.’’ State v. Winot, 294 Conn.
753, 758–59, 988 A.2d 188 (2010). ‘‘The void for
vagueness doctrine is a procedural due process concept
that originally was derived from the guarantees of due
process contained in the fifth and fourteenth amend-
ments to the United States constitution. . . . The con-
stitutional injunction that is commonly referred to as
the void for vagueness doctrine embodies two central
precepts: the right to fair warning of the effect of a
governing statute or regulation and the guarantee
against standardless law enforcement. . . .
  ‘‘If the meaning of a statute can be fairly ascertained
a statute will not be void for vagueness since [m]any
statutes will have some inherent vagueness, for [i]n
most English words and phrases there lurk uncertain-
ties. . . . For statutes that do not implicate the espe-
cially sensitive concerns embodied in the first
amendment, we determine the constitutionality of a
statute under attack for vagueness by considering its
applicability to the particular facts at issue. . . .
   ‘‘In challenging the constitutionality of a statute, the
defendant bears a heavy burden. To prevail on his
vagueness claim, [t]he defendant must demonstrate
beyond a reasonable doubt that the statute, as applied
to him, deprived him of adequate notice of what conduct
the statute proscribed or that he fell victim to arbitrary
and discriminatory enforcement. . . . The proper test
for determining [whether] a statute is vague as applied
is whether a reasonable person would have anticipated
that the statute would apply to his or her particular
conduct. . . . The test is objectively applied to the
actor’s conduct and judged by a reasonable person’s
reading of the statute . . . .
   ‘‘If the language of a statute fails to provide definite
notice of prohibited conduct, fair warning can be pro-
vided by prior judicial opinions involving the statute
. . . or by an examination of whether a person of ordi-
nary intelligence would reasonably know what acts are
permitted or prohibited by the use of his common sense
and ordinary understanding.’’ (Internal quotation marks
omitted.) State v. Pettigrew, 124 Conn. App. 9, 24–25,
3 A.3d 148, cert. denied, 299 Conn. 916, 10 A.3d 1052
(2010).
   As stated previously, § 53-247 (a) provides in relevant
part: ‘‘Any person . . . who, having impounded or con-
fined any animal, fails to give such animal proper care
. . . or, having charge or custody of any animal . . .
fails to provide it with proper food, drink or protection
from the weather . . . shall, for a first offense, be fined
not more than one thousand dollars or imprisoned not
more than one year or both . . .’’
   The defendant asserts that the ambiguity in the terms
‘‘charge’’ and ‘‘custody’’ did not provide notice that he
bore the responsibility of caring for the goats and,
‘‘therefore, what ‘proper care’ was required of him.’’26
(Emphasis in original.) We agree with the defendant
that these terms may be susceptible to some degree of
interpretation. See State v. Josephs, supra, 328 Conn.
32 (‘‘unjustifiably injures’’ in § 53-247 [a] susceptible to
differing interpretations); State ex rel. Gregan v.
Koczur, supra, 287 Conn. 157 (‘‘proper care’’ and
‘‘proper food’’ as used in § 53–247 [a] are susceptible
to wide range of interpretations and could be vague as
applied to some situations); Bethlehem v. Acker, 153
Conn. App. 449, 472, 102 A.3d 107 (concluding phrase
proper ‘‘protection from the weather’’ susceptible to
some degree of interpretation), cert. denied, 315 Conn.
908, 105 A.3d 235 (2014). Our review of the record in
the present case, however, reveals that an objective
reading of § 53-247 (a) provides definite notice that the
defendant’s conduct violated the statute.
   Thus, we now turn to whether these terms ‘‘charge’’
and ‘‘custody,’’ as used in § 53-247 (a), provide sufficient
notice to a reasonable person as to when criminal liabil-
ity attaches for failing to provide adequate care for an
animal. As the statute provides, a person violates § 53-
247 (a) when, having ‘‘charge or custody of any animal,’’
he fails to give that animal ‘‘proper food, drink or protec-
tion from the weather . . . .’’ General Statutes § 53-
247 (a). For the reasons discussed in part I of this
opinion, the plain meaning of the relevant portion of
§ 53-247 (a) is that a person who bears the responsibility
of caring for an animal must give that animal proper
care. The record contains ample evidence that a reason-
able person in the defendant’s position would know
that he bore the responsibility of caring for the goats
and, thus, could face criminal liability for failing to do
so. In review, the defendant brought the goats to the
farm and negotiated an oral lease with Hurlburt to house
the goats in the barn. He was engaged in a business
that used the goats’ milk to make cheese. The evidence
reflects that, initially, the defendant came to the farm
frequently to provide care for the goats. Moreover, he
represented himself to the members of the department
as the owner of the goats and as someone responsible
for their care. Last, the defendant contacted Kane when
the department instructed that the goats be examined
by a veterinarian and continued to communicate with
her after her visit.
   The state argues that § 53-247 (a) is not susceptible to
arbitrary enforcement because the statute only subjects
individuals who have ‘‘charge’’ or ‘‘custody’’ of an ani-
mal to criminal liability for failing to give that animal
proper care. We agree with the state because, contrary
to what the defendant argues, the terms limit criminal
liability to those who have the responsibility to care
for an animal. As the evidence reflects, a reasonable
person in the defendant’s position would know that his
conduct fell within the statute’s prohibited conduct and
that he could face criminal liability for his improper
treatment of the goats. Rather than creating a risk of
standardless law enforcement, the terms ‘‘charge’’ and
‘‘custody’’ limit who may be prosecuted under § 53-
247 (a).
  The defendant’s vagueness challenge is further under-
mined by the evidence that he had notice that his con-
duct violated the law. A ‘‘defendant’s special knowledge
may undermine his . . . vagueness challenge . . . .’’
State v. Jason B., 248 Conn. 543, 567, 729 A.2d 760, cert.
denied, 528 U.S. 967, 120 S. Ct. 406, 145 L. Ed. 2d 316
(1999). In the present case, representatives from the
department informed the defendant prior to the time
of his arrest that his treatment of the goats violated the
animal cruelty statute. Sherman advised the defendant
that his conduct was in violation of the animal cruelty
statute, and the defendant responded by stating that
‘‘he was familiar with the law . . . .’’ Kane informed
the defendant that the goats’ nutrition needed to be
improved. Members of the department told the defen-
dant to provide heat lamps and shelter from the wind.
The record reflects, however, that the defendant did
not act on this instruction. Instead, the defendant
allowed the condition of the goats to continue to dete-
riorate.
                            IV
  Last, the defendant claims that his conviction of nine-
teen charges of animal cruelty violated the prohibition
against double jeopardy under the state and federal
constitutions because the term ‘‘any animal’’ in § 53-
247 (a) refers to a species of animal, not an individ-
ual animal.27
   The defendant correctly acknowledges before this
court that he failed to present this claim, in any form,
before the trial court. The defendant argues, however,
that the claim is reviewable under State v. Golding,
supra, 213 Conn. 239–40. See part III of this opinion.
Insofar as the defendant’s claim is based on a violation
of the prohibition against double jeopardy afforded
under the state and federal constitutions, the claim is
reviewable under Golding because the record is ade-
quate for review and the claim is of constitutional mag-
nitude. See, e.g., State v. Chicano, 216 Conn. 699,
704–705, 584 A.2d 425 (1990), cert. denied, 501 U.S.
1254, 111 S. Ct. 2898, 115 L. Ed. 2d 1062 (1991), overruled
in part on other grounds by State v. Polanco, 308 Conn.
242, 261, 61 A.3d 1084 (2013); State v. Kurzatkowski,
119 Conn. App. 556, 568, 988 A.2d 393, cert. denied, 296
Conn. 902, 991 A.2d 1104 (2010). The defendant claims
that he was convicted and sentenced for nineteen
counts for one offense in a single trial. ‘‘A defendant
may obtain review of a double jeopardy claim, even if
it is unpreserved, if he has received [multiple] punish-
ments for [multiple] crimes, which he claims were one
crime, arising from the same transaction and prose-
cuted at one trial . . . .’’ (Internal quotation marks
omitted.) State v. Urbanowski, 163 Conn. App. 377,
386–87, 136 A.3d 236 (2016), aff’d, 327 Conn. 169, 172
A.3d 201 (2017).
   Thus, we turn to an evaluation of the defendant’s
claim to determine whether a double jeopardy violation
exists and deprived him of a fair trial.28 ‘‘A defendant’s
double jeopardy challenge presents a question of law
over which we have plenary review.’’ (Internal quota-
tion marks omitted.) Id., 387. The double jeopardy
clause of the fifth amendment to the United States con-
stitution provides: ‘‘nor shall any person be subject for
the same offence to be twice put in jeopardy of life or
limb . . . .’’ U.S. Const., amend. V. ‘‘This constitutional
guarantee prohibits . . . multiple punishments for the
same offense in a single trial.’’ (Internal quotation marks
omitted.) State v. Wright, 319 Conn. 684, 689, 127 A.3d
147 (2015). ‘‘The defendant on appeal bears the burden
of proving that the prosecutions arefor the same offense
in law and fact.’’ (Internal quotation marks omitted.)
State v. Miranda, 260 Conn. 93, 120–21, 794 A.2d 506,
cert. denied, 537 U.S. 202, 123 S. Ct. 224, 154 L. Ed. 2d
175 (2002).
   The United States Supreme Court has ‘‘recognized
that the Double Jeopardy Clause consists of several
protections: It protects against a second prosecution
for the same offense after acquittal. It protects against
a second prosecution for the same offense after convic-
tion. And it protects against multiple punishments for
the same offense. . . . These protections stem from
the underlying premise that a defendant should not be
twice tried or punished for the same offense. . . . The
Clause operates as a bar against repeated attempts to
convict, with consequent subjection of the defendant
to embarrassment, expense, anxiety, and insecurity,
and the possibility that he may be found guilty even
though innocent.’’ (Citations omitted; internal quotation
marks omitted.) Schiro v. Farley, 510 U.S. 222, 229–30,
114 S. Ct. 783, 127 L. Ed. 2d 47 (1994).
   ‘‘The proper double jeopardy inquiry when a defen-
dant is convicted of multiple violations of the same
statutory provision is whether the legislature intended
to punish the individual acts separately or to punish
only the course of action which they constitute.’’
(Emphasis in original.) State v. Rawls, 198 Conn. 111,
121, 502 A.2d 374 (1985). ‘‘The issue, though essentially
constitutional, becomes one of statutory construction.’’
(Internal quotation marks omitted.) State v. Knight, 56
Conn. App. 845, 855, 747 A.2d 13 (2000). Therefore, the
question before us becomes whether the legislature
in enacting § 53-247 (a) intended to authorize multiple
convictions for cruelty towards each goat or one convic-
tion for the cruel treatment of the nineteen goats.
   Whether § 53-247 (a) was intended to create a per
animal unit of prosecution is a question of statutory
interpretation, which is a question of law subject to
plenary review. As previously stated, ‘‘[t]he meaning of
a statute shall, in the first instance, be ascertained from
the text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . [E]very case of
statutory interpretation . . . requires a threshold
determination as to whether the provision under consid-
eration is plain and unambiguous. This threshold deter-
mination then governs whether extratextual sources
can be used as an interpretive tool. . . . [O]ur case
law is clear that ambiguity exists only if the statutory
language at issue is susceptible to more than one plausi-
ble interpretation.’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Richard P., 179 Conn.
App. 676, 684–85,       A.3d     , cert. denied, 328 Conn.
924,     A.3d       (2018).
   The defendant argues that § 53-247 (a) is ambiguous
because the phrase ‘‘any animal’’ is subject to multiple
interpretations. The phrase ‘‘any animal,’’ however, is
not ambiguous. The legislature’s decision to use the
singular ‘‘animal,’’ rather than the plural ‘‘animals,’’ is
crucial to our analysis. The plain meaning of the singular
word ‘‘animal’’ is that our animal cruelty statute was
intended to create a per animal unit of prosecution. In
addition, the legislature did not use the term ‘‘species’’
or the phrase, ‘‘class of animal.’’
  In the present case, although the defendant’s conduct
in mistreating the animals occurred over the same
period of time and consisted of the same general acts,
each of the charged offenses pertained to a different,
identifiable goat. The state filed one count for each of
the nineteen goats that received a body score of one
when the department evaluated the herd after it was
removed from the defendant’s custody. The record sup-
ports the proposition that each goat needed to be fed
and watered separately. Each goat was starving; some
were so severely deprived of nutrients that they could
not move and were left to wallow in their own feces.
The defendant failed to provide each goat with veteri-
nary care for their various injuries and wounds. The
record reveals that each goat suffered different, individ-
ualized ailments and contains photographs depicting
each goat’s suffering. The defendant’s separate abuse
and maltreatment of each goat supports the nineteen
separate counts filed by the prosecutor. Simply put, the
defendant’s cruelty to each goat constituted a sepa-
rate crime.
   Even if we assume, arguendo, that the statute is
ambiguous, we would still reach the conclusion that the
§ 53-247 (a) delineates a per animal unit of prosecution.
‘‘When a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation . . . .’’ (Internal
quotation marks omitted.) State v. Rodriguez-Roman,
297 Conn. 66, 75, 3 A.3d 783 (2010).
   Comparing § 53-247 (a) to other statutes supports our
conclusion that the legislature intended to adopt a per
animal unit of prosecution. The legislature has passed
other legislation that expressly contains provisions that
apply to groups of one or more animals, collectively.
General Statutes § 29-108a provides in relevant part:
‘‘The terms ‘animals’ and ‘animal,’ as used in this chapter
and in [§ 53-247] . . . shall include all brute creatures
and birds.’’ Failure to afford the term ‘‘animal’’ and
‘‘animals’’ different meaning would render the statutory
language surplusage. See State v. Pommer, 110 Conn.
App. 608, 614, 955 A.2d 637, cert. denied, 289 Conn. 951,
961 A.2d 418 (2008). Additionally, in General Statutes
§ 53-25229 the term ‘‘animals’’ is used to describe one
offense for transporting one or more animals by train.
The use of the term ‘‘animals’’ in other statutes reveals
that when a particular statute is intended to refer to a
group of animals, collectively, the term ‘‘animals’’ is
used. Thus, the legislature uses the plural, ‘‘animals,’’
when it intends to, and that suggests that the failure
to use that term in § 53-247 (a) was purposeful. See
Hartford/Windsor Healthcare Properties, LLC v. Hart-
ford, 298 Conn. 191, 205, 3 A.3d 56 (2010).
   Moreover, ‘‘[t]he manifest purpose of [§ 53-247 (a)]
is to ensure that no impounded or confined animal . . .
is exposed by its caretaker to conditions harmful to its
health or well-being.’’ State v. Acker, 160 Conn. App.
734, 746, 125 A.3d 1057 (2015), cert. denied, 320 Conn.
915, 131 A.3d 750 (2016). The underlying intent of the
statute supports the conclusion that it effectuates a per
animal unit of prosecution. Given that the core purpose
of the statute is to protect animals, it is consistent
with the intent of the statute to conclude that the cruel
treatment of each individual animal constitutes a sepa-
rate violation.
   Additionally, shifting views on the purpose for animal
cruelty statutes during the nineteenth century, when
the phrase ‘‘any animal’’ was codified in an early form
of the animal cruelty statute, supports interpreting § 53-
247 (a) to effectuate a per animal unit of prosecution.
Prior to the enactment of animal cruelty statutes,
‘‘[g]iven the limited view of animal rights, cruelty to
animals as such was not recognized as a criminal
offense at common law.’’ M. Livingston, ‘‘Desecrating
the Ark: Animal Abuse and the Law’s Role in Preven-
tion,’’ 87 Iowa L. Rev. 1, 22 (2001). In the early nineteenth
century, early forms of animal cruelty statutes were
enacted to protect property interests in animals by crim-
inalizing the mistreatment of economically valuable ani-
mals belonging to another person. Id., 24. By the mid-
nineteenth century, however, ‘‘there were tentative leg-
islative impulses toward criminal penalties for animal
cruelty, regardless of whether the perpetrator’s actions
affected someone else’s property interests. An 1821
Maine statute forbade the cruel beating of horses or
cattle, without regard to ownership, and subjected the
offender to a fine of between two and five dollars or a
jail term of up to thirty days. A similar 1829 New York
enactment added sheep to the list of protected animals
and prohibited the cruel beating or torture of such ani-
mals, regardless of whether they belonged to the defen-
dant or another party. Following this early lead . . .
Connecticut . . . adopted similar anticruelty provi-
sions by [1875],30 expanding the Maine and New York
acts to include other animals.’’ (Footnote added; foot-
notes omitted; internal quotation marks omitted.) Id.,
26. At that time, animal cruelty legislation was passed
‘‘as incident to the progress of civilization, and as the
direct outgrowth of that tender solicitude for the brute
creation which keeps pace with man’s increased knowl-
edge of their life and habits, laws, such as the one under
consideration, have been enacted by the various states
having the common object of protecting these dumb
creatures from ill treatment by man. Their aim is not
only to protect these animals, but to conserve public
morals, both of which are undoubtedly proper subjects
of legislation. With these general objects all right-
minded people sympathize.’’ Waters v. People, 23 Colo.
33, 35, 46 P. 112 (1896).
   The trend associated with animal cruelty statutes—
from no liability at common law to criminalizing animal
cruelty to protect sentient animals in the interest of
morality—supports concluding that § 53-247 (a) effec-
tuates a per animal unit of prosecution. In order to
maximize the protection of animals and preserve public
morals, the term ‘‘any animal,’’ read in light of the soci-
etal shifts when this phrase was adopted in an early
form of our animal cruelty statute, must attach separate
criminal liability for each mistreated animal. Thus, in
the present case, § 53-247 (a), which contains many
similarities to the animal cruelty statute enacted in 1874,
should be interpreted to protect each of the nineteen
goats from ill treatment. In the present case, the defen-
dant’s nineteen separate charges for the cruel treatment
of nineteen different goats did not violate the prohibi-
tion against double jeopardy.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The trial court sentenced the defendant to ten years incarceration, execu-
tion suspended after forty months, followed by three years of probation.
   2
     Hall testified that the quality of hay depends on when it is cut. The first
cut in the spring is higher quality and contains higher amounts of protein.
The summer cut, the type Hall found at the farm, is lower quality and
contains more waste.
   3
     Katherine Kane, a veterinarian, explained during her testimony that the
term ‘‘downed’’ refers to goats that are either quadriplegic or paraplegic.
   4
     Saanen goats are ‘‘a Swiss breed of white or light color usu. hornless
short-haired dairy goats.’’ Webster’s New International Dictionary (3d Ed.
2002).
   5
     Kane learned when she arrived at the farm that Sherman wanted to
speak with her to apprise her of the situation before her visit and that it
was Sherman who requested the necropsy. The defendant did not tell Kane
this because, in his words, he did ‘‘not respect authority . . . .’’
   6
     Kane explained that meningeal worm is a parasite of white-tailed deer.
It can cause neurological deficits in other animals. It is quite rare in goats.
   7
     Kane explained that coccidia are protozoal parasites that can cause
severe illness. They are transmitted through fecal contamination and can
be treated with sulfa drugs, a portion of proper herd management.
   8
     Kane testified that nematodes are gastrointestinal parasites of goats. It
is a common parasite of goats and requires good management to treat it.
Nematodes can cause anemia and ill-thrift, which is essentially ‘‘[n]ot doing
well . . . .’’
   9
     Kane described this as ‘‘[m]uscle wasting; when you are not intaking
enough calories you will start to burn your own muscle, start to digest your
own muscle. And so an animal that has been starved has no muscle left
because they’ve used all that protein to subsist and serious atrophy of fat,
you’ll use your fat even before you use your muscle. Any fat stores you
have and in a normal individual there’s fat stores, normal fat stores in various
places of the body even if the animal is not fat and you expect to see in
places throughout the body when there is severe starvation that fat is used
by the body and serious atrophy it is turned into a liquid to turn into energy
for the body to function.’’
   10
      Kane testified that splenic extramedullary hematopoiesis occurs in a
heavily parasitized animal that cannot produce enough red blood cells from
its bone marrow. In order to compensate, the spleen, which is the storage
area for red blood cells, begins to produce more red blood cells.
   11
      The average score of 2.5 was buoyed by the kids, and it does not account
for the forty-seven goats that perished before the department confiscated
the herd.
   12
      The mistreatment of the nineteen goats that received scores of one is
the basis for the nineteen separate counts of animal cruelty against the
defendant.
   13
      Nubian goats are ‘‘a breed of large, long-eared North African goats
having a Roman nose and predominantly brown or black hair: noted for their
rich milk.’’ Random House Webster’s Unabridged Dictionary (2d Ed. 2001).
   14
      There was evidence that chronic suppurative bronchopneumonia and
pleuritis is a type of pneumonia that afflicts the lungs and the lining of the
thoracic cavity and made it difficult for the goat to breathe.
   15
      Kane testified that chronic lymphoplasmacytic tracheitis is the inflam-
mation of the trachea.
   16
      Kane explained that centrilobular hepatocellular atrophy refers to atro-
phy, necrosis, and congestion of the cells in the liver.
   17
      The goats that tested positive for Johne’s disease were not able to
recover as well as the other goats. By May, 2015, one goat with this ailment
had lost weight, despite the department’s efforts, and another diseased goat
gained only 3.6 pounds.
   18
      The defendant argues that the court’s instruction misled the jury because
it did not differentiate between ‘‘charge or custody’’ and ‘‘confinement.’’
Insofar as the defendant is now, on appeal, folding into his insufficiency
claim an instructional error claim that the court’s charge misled the jury
on the elements the state must prove to support a conviction pursuant to
§ 53-247 (a), we decline to address that argument. Pursuant to Practice Book
§ 67-4 (d) claims must be divided into separate parts, and each point must
include a separate brief statement of the appropriate standard of review in
order to be adequately briefed. As the defendant has not provided this, we
decline to review any claim of instructional error with regard to the court’s
instruction on the elements of § 53-247 (a). See Carmichael v. Stonkus, 133
Conn. App. 302, 308, 34 A.3d 1026, cert. denied, 304 Conn. 911, 39 A.3d
1121 (2012).
   19
      We are not concluding that the court’s jury instruction provided an
exhaustive list of what the terms ‘‘confined,’’ ‘‘charge,’’ and custody’’ mean
in the context of § 53-247 (a).
   20
      We take judicial notice of the file in which Bryson was also charged
with animal cruelty for her role in the failure to provide proper care for the
goats. She pleaded guilty on June 3, 2016.
   21
      The unjustifiably injures clause of § 53-247 (a) provides in relevant part:
‘‘Any person who . . . unjustifiably injures any animal . . . shall, for a first
offense, be fined not more than one thousand dollars or imprisoned not
more than one year or both, and for each subsequent offense, shall be guilty
of a class D felony.’’ General Statutes § 53-247 (a).
   22
      The defendant in Josephs shot a cat named Wiggles with a BB gun.
State v. Josephs, 328 Conn. 21, 24, 176 A.3d 542 (2018).
   23
      We do not fault either party for failing to cite to Josephs in their briefs,
as this appeal was argued December 17, 2017, and Josephs was officially
released on January 30, 2018. The defendant’s claim was an unanswered
question at the time briefs were filed, which our Supreme Court has now
addressed in Josephs. Pursuant to Practice Book § 67-10, the state filed a
citation of supplemental authorities after oral argument to this court to
provide notice that the decision was released and that it was relevant to
the issues raised in this appeal. The defendant did not respond.
   24
      The defendant is not making a facial challenge to § 53-247 (a).
   25
      The defendant has not specified whether his vagueness claim is under
the federal or state constitution. Accordingly, our review of the defendant’s
claim is limited to the protections of the federal constitution.
   26
      The defendant also argues that the statute is impermissibly vague
because it does not contain a mens rea provision. As discussed in part II
of this opinion, our Supreme Court, in Josephs, has concluded that the ‘‘plain
and unambiguous’’ language of § 53-247 (a); State v. Josephs, supra, 328
Conn. 29; makes clear that the mens rea standard is general intent. Id. Thus,
the defendant’s arguments pertaining to mens rea warrant no further dis-
cussion.
   27
      Although this claim presents an issue of first impression, in a prior case,
this court affirmed a defendant’s conviction of multiple counts of animal
cruelty for one course of action that affected multiple animals. See State
v. Acker, 160 Conn. App. 734, 739, 125 A.3d 1057 (2015) (defendant charged
with sixty-three counts of animal cruelty, each count based on his conduct
toward distinct dog, and convicted of fifteen counts), cert. denied, 320 Conn.
915, 131 A.3d 750 (2016).
   28
      The defendant alleges a violation of his rights under the state and
federal constitutions. The defendant has not provided an independent state
constitutional analysis of his vagueness claim. As a result, the state claim
is deemed abandoned and review is limited to federal constitutional provi-
sions. See State v. Jarrett, 82 Conn. App. 489, 498 n.5, 845 A.2d 476, cert.
denied, 269 Conn. 911, 852 A.2d 741 (2004). In addition, we observe, and
the defendant concedes, that this court and our Supreme Court have held that
with respect to the protection against double jeopardy, the state constitution
does not afford greater protection than that afforded by its federal counter-
part. See, e.g., State v. Michael J., 274 Conn. 321, 354, 875 A.2d 510 (2005)
(‘‘Connecticut appellate courts never have held that the double jeopardy
guarantees implied in the state constitution exceed those embodied in the
federal constitution’’).
   29
      General Statutes § 53-252 provides: ‘‘No railroad company, in trans-
porting animals, shall permit them to be confined in cars more than twenty-
eight consecutive hours, except when transported in cars in which they
have proper food, water, space and opportunity for rest, without unloading
them for food, water and rest, for at least five consecutive hours, unless
prevented by storm or other accidental cause; and, in estimating such con-
finement, the time during which the animals have been confined, without
such rest, on connecting roads from which they are received, shall be
included. Animals so unloaded shall be properly fed, watered and sheltered
during such rest by the owner or person having their custody or, on his
neglect, by the railroad company transporting them, at his expense; and
such company shall, in such case, have a lienupon such animals for food,
care and custody furnished and shall not be liable for any detention of them
for such purpose. Any such company or the owner or custodian of such
animals, who does not comply with the provisions of this section, shall be
fined not more than five hundred dollars. The knowledge and acts of agents
of, and of persons employed by, such company, in regard to animals trans-
ported, owned or employed by it or in its custody, shall be held to be its
acts and knowledge.’’ (Emphasis added.)
   30
      General Statutes (1875 Rev.) tit. 20, c. 8, § 14, contained the phrase ‘‘any
animal’’ and provided in relevant part: ‘‘Every person who over-drives, drives
when over-loaded, overworks, tortures, deprives of necessary sustenance,
mutilates, or cruelly beats or kills any animal, or causes it to be done; and
every person who, having the charge or custody of any such animal inflicts
unnecessary cruelty upon it, or unnecessarily fails to provide it with proper
food, drink or protection from the weather, or who cruelly abandons, or
carries it in an unnecessarily cruel manner, shall be fined not more than
two hundred and fifty dollars, or imprisoned not more than one year, or
both.’’ (Emphasis added.)